DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16-18, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowe et al. (US-20110318216-A1), hereinafter Bowe.
	Regarding Claim 13, Bowe teaches the use of a dew point analyzer at the entrance, hot zone and the cooling zone of the furnace, or continuously extracting gas throughout the entire furnace to measure the dew point, as well as measuring the atmosphere composition with gas analyzers ([0029]) while Bowe does not explicitly teach the gas analyzers being in the pre-heating chamber, a person having ordinary skill in the art would find it obvious to utilize a gas analyzer in the pre-heating chamber since a furnace atmosphere profile is desired ([0029]) and Bowe further teaches the furnace atmosphere being nitrogen, hydrogen and endothermic gas ([0029]) therefore sensors for nitrogen, hydrogen, and carbon monoxide ([0024]) would be used by a person having ordinary skill in the art, which is within the claimed at least two measuring devices (151, 152, 153, 154), the at least two measuring devices comprising at least one measuring device in the pre-heating zone (120) and at least one measuring device in the high heat zone (130) for analyzing a furnace atmosphere at the pre-heating zone and at the high heat zone, the at least two measuring devices comprising devices selected from the group consisting of oxygen analyzers (151), dew point analyzers (152), lambda probes (153), and hydrogen analyzers (154).
	Bowe further teaches the amount of an endo-gas, nitrogen, and hydrogen being controlled in order for the atmosphere to become oxidizing to the belt material but reducing to the components being sintered ([0025]) and the effective amounts of gases to be added being determined from the atmosphere measurements ([0029]) which is the same as the claimed a gas mixture adjusting device (155, 156) to supply a gas mixture to respective ones of the zones for being used to alter a composition of the furnace atmosphere (i) in the pre-heating zone (120) based on measurement values acquired by the at least two measuring devices (151, 152, 153, 154) in the pre-heating zone (120) and in the high heat zone (130) and (ii) in the high heat zone (130) based on measurement values acquired by the at least two measuring devices (151, 152, 153, 154) in the pre-heating zone (120) and in the high heat zone (130).
Bowe further teaches oxygen being a component of the controlled atmosphere ([0024]) which is the same as the claimed the gas mixture adjusting device are each adapted to alter the composition of the furnace atmosphere based on an oxygen concentration in the furnace atmosphere.
Bowe does not explicitly disclose the claimed the gas mixture adjusting device are each adapted to alter the composition of the furnace atmosphere to achieve a constant carbon content for the parts to be sintered based on a carbon potential in the furnace atmosphere, however Bowe teaches carbon monoxide, methane, and carbon dioxide being components of the controlled atmosphere ([0024], [0034]) which each contribute to the carbon potential of the atmosphere. As well as one purpose of the controlled atmosphere being to reduce embrittlement caused by the formation of carbides and carbonitrides ([0019], [0025]) and that a consistent composition of the controlled atmosphere results in greater productivity and quality of components ([0004], [0016]) therefore a person skilled in the art would find it obvious to alter the composition of the furnace atmosphere to achieve a constant carbon content for the parts to be sintered based on a carbon potential in the furnace atmosphere.


Regarding Claim 16, Bowe teaches the claim elements as discussed above. Bowe further teaches moisture being a component of the controlled atmosphere ([0024]) which is the same as the claimed the gas mixture adjusting device are each adapted to alter the composition of the furnace atmosphere by altering humidity in the furnace atmosphere.

Regarding Claim 17, Bowe teaches the claim elements as discussed above. Bowe further teaches nitrogen and hydrogen being components of the controlled atmosphere ([0024]) which is the same as the claimed the gas mixture adjusting device are each adapted to alter the composition of the furnace atmosphere by altering at least one of concentrations of hydrogen, nitrogen and propane in the furnace atmosphere.

Regarding Claim 18, Bowe teaches the claim elements as discussed above. Bowe teaches moisture, nitrogen, and hydrogen being components of the controlled atmosphere as discussed above, which is the same as the claimed the gas mixture adjusting device are each adapted to alter the composition of the furnace atmosphere by altering humidity and at least one concentration of hydrogen, nitrogen and propane in the furnace atmosphere.

Regarding Claim 33, Bowe teaches the claim elements as discussed above. As discussed above, Bowe renders obvious the claimed at least one measuring device in the pre-heating zone (120) and Bowe teaches the claimed at least two measuring devices (151, 152, 153, 154), at least two measuring devices comprising  at least one measuring device in the high heat zone (130) for analyzing a furnace atmosphere at the pre-heating zone and at the high heat zone, the at least two measuring devices comprising devices selected from the group consisting of oxygen analyzers (151), dew point analyzers (152), lambda probes (153), and hydrogen analyzers (154); and a gas mixture adjusting device (155, 156) to supply a gas mixture to respective ones of the zones (i) in the pre-heating zone (120) based on measurement values acquired by the at least two measuring devices (151, 152, 153, 154) in the pre-heating zone (120) and in the high heat zone (130) and (ii) in the high heat zone (130) based on measurement values acquired by the at least two measuring devices (151, 152, 153, 154) in the pre-heating zone (120) and in the high heat zone (130).
Bowe further teaches embodiments wherein an atmosphere of predetermined composition is supplied in gaseous form ([0031]) which is the same as the claimed gas mixture adjusting device to supply a gas mixture to respective ones of the zones for being used as the furnace atmosphere.
Bowe further teaches oxygen being a component of the controlled atmosphere ([0024]) which is the same as the claimed the gas mixture adjusting device are each adapted to alter the composition of the furnace atmosphere based on an oxygen concentration in the furnace atmosphere.
Bowe does not explicitly disclose the claimed the gas mixture adjusting device are each adapted to alter the composition of the furnace atmosphere to achieve a constant carbon content for the parts to be sintered based on a carbon potential in the furnace atmosphere, however Bowe teaches carbon monoxide, methane, and carbon dioxide being components of the controlled atmosphere ([0024], [0034]) as well as one purpose of the controlled atmosphere being to reduce embrittlement caused by carbides and carbonitrides ([0025]) and that a consistent composition of the controlled atmosphere results in greater productivity and quality of components ([0004], [0016]) therefore a person skilled in the art would find it obvious to alter the composition of the furnace atmosphere to achieve a constant carbon content for the parts to be sintered based on a carbon potential in the furnace atmosphere.


Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.
The assertion that Bowe teaches pre-conditioning, maintaining and heating are conducted in the absence of the metal components is not convincing.
The claims relate to an apparatus, not a method, and furthermore do not require pre-conditioning, maintaining and heating to be performed in the presence of the metal components. Additionally, Bowe teaches embodiments where the metal part to be sintered is subjected to the pre-heating zones or steps ([0027]). Finally, apparatus claims cover what a device is, not what it does, see MPEP 2114(II).
	The argument that one of ordinary skill in the art would not view Bowe for guidance or incorporate the Bowe teaching to adjust the furnace atmosphere as in claims 13 and 33, because were one to do so, such would adversely impact the parts being sintered in applicant’s claimed apparatus is not convincing.
	The claims do not relate to a part being sintered, rather an apparatus for controlling a sintering process is claimed. Additionally, as discussed in the rejection above, Bowe teaches beneficial impacts upon the sintered part from the invention of Bowe, specifically, increased quality. Furthermore, there is no evidence presented as to what adverse impacts would occur or how Bowe’s teachings would cause them. Finally, inclusion of the material or article worked upon by a claimed structure does not impart patentability to the claims, see MPEP 2115.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736